UNITED STATES BANKRUPTCY COURT
EASTERN DISTRlCT OF NEW YORK

 

X
In re: Case No. 18-1 1224-smb

CARMEN HERNANDEZ, Chapter 11

Debtor.
-- X

 

AFFIDAVIT IN SUPPORT OF AN ORDER
DISMISSING CHAPTER 11 ]_JANI§RUPTCY

STATE OF NEW YORK )
CoUNTY oF QUEENS § SS':

CARMEN HERNANDEZ, being duly sworn, hereby deposes and says that:

l. l am the Chapter ll debtor herein having filed a Petition on April 29, 2018, and lam
Subrnitting this Affidavit in support of request seeking a dismissal of this Chapter ll case.

2. This case was never converted pursuant to sections 706, 1112 or 1208 of the United
States Bankruptey Code.

3. This Chapter 11 case was commenced to allow the opportunity to seek modifications
of those mortgages secured by the real properties known as 2050 Watson Avenue, Bronx, New
York and 1106 Pugsley Avenue, Bronx, New York. As 1 have not yet been able to obtain the
modifications, lam now seeking to have my Chapter 11 bankruptcy case dismissed

4. lunderstand, and it has been fully explained to me by my attorney, MARK E.
COHEN, ESQ., that upon the dismissal of this Chapter ll case, that l Will no longer have the
benefits and protection as provided to me by the United States Bankruptcy Code, including the
protections available pursuant to ll USC §362. Nonetheless, I am instructing my attorney to

proceed with the dismissal of this Chapter ll ease.

WHEREFORE, you deponent respectfully prays for an Order dismissing this Chapter 11
case, together With such other and further relief as this Court deems just and proper.

nw ll…cc.i

Carmen Hernandez

 

 

 

